Court of Appeals
                         Sixth Appellate District of Texas

                                  JUDGMENT


Marissa Ann Flowers, Appellant                      Appeal from the 6th District Court of
                                                    Lamar County, Texas (Tr. Ct. No. 28135).
No. 06-19-00043-CR        v.                        Memorandum Opinion delivered by Chief
                                                    Justice Morriss, Justice Burgess and Justice
The State of Texas, Appellee                        Stevens participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to reflect the
appellant pled true to the revocation motion. As modified, the judgment of the trial court is
affirmed.
       We note that the appellant, Marissa Ann Flowers, has adequately indicated her inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                     RENDERED JULY 11, 2019
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk